DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of a certified copy of foreign application CN 201510611608 in parent Application No. 15/063,517 filed March 8, 2016, however the present application does not properly claim priority to the submitted foreign application. If this copy is being filed to obtain priority to the foreign filing date under 35 U.S.C. § 119(a)-(d) or (f), 365(a) or (b), or 386(a), applicant must also file a claim for such priority as required by 35 U.S.C. § 119(b) or 365(b), and 37 CFR 1.55. If the application was filed before September 16, 2012, the priority claim must be made in either the oath or declaration or in an application data sheet; if the application was filed on or after September 16, 2012, the claim for foreign priority must be presented in an application data sheet.
If the application being examined is an original application filed under 35 U.S.C. § 111(a) (other than a design application), the claim for priority must be presented during the pendency of the application, and within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior foreign application. See 37 CFR 1.55(d)(1). If the application being examined is a national stage application under 35 U.S.C. 371, the claim for priority must be made within the time limit set forth in the PCT and Regulations under the PCT. See 37 CFR 1.55(d)(2). Any claim for priority under 35 U.S.C. § 119(a)-(d) or (f), 365(a) or (b), or 386(a) not presented within the time period set forth in 37 CFR 1.55 is 
In the present application, the inventor is listed as Jui-Hung Kao in the application data sheet.  However, in the priority document, the inventor and applicant is listed as Gao Ruihong.  Since the inventorship of both applications does not share at least one common inventor, the present application is not entitled to the priority of the CN 201510611608 application.

Drawings
The drawings are objected to because Figs. 4-7 each contain extraneous lines attached to various parts of the invention.  For example, part “27” in Fig. 4 includes extraneous lines.  The lines should either be removed from the figures or should include an appropriate reference character and leader line.
The drawings are objected to because Figs. 5-7 each contain multiple reference characters that share a leader line.  Each reference character should be associated with its own leader line.  The reference characters are as follows:
“2231” and “2211” in Fig. 5
“224” and “2316” in Fig. 5
“2321” and “2331” in Fig. 5
“2321” and “2331” in Fig. 6
“224” and “2316” in Fig. 6
“2231” and “2211” in Fig. 6
“2231” and “2211” in Fig. 7
“2321” and “2331” in Fig. 7
“242” and “243” in Fig. 7
“224” and “2316” in Fig. 7
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “4” and “40” has been used to designate both the impact massage heads in Fig. 1 and portions of the spine in Fig. 8.
The drawings are objected to because Page 8 lines 2-4 recite that each dissipating mount 131 has an associated heat dissipater 27.  However, the figures only show a heat dissipater 27 being associated with two of the heat dissipating mounts 131.
The drawings are objected to because Page 10 lines 15-16 of the specification recites the coupler 233 includes the oscillating coil 2332.  However, the figures, for example Fig. 4, show the oscillating coil 2332 being a separate part from the coupler 233.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 

Specification
The disclosure is objected to because of the following informalities:
Para. [0045] line 2 reads “An heat sink,” but is suggested to read --A heat sink-- for grammatical correctness.
Para. [0054] lines 1 and 18 each read “Fig. 7,” but is suggested to read --Fig. 8-- to refer to the correct figure.
Para. [0055] lines 1, 2 and 14 each read “Fig. 8,” but is suggested to read --Fig. 9-- to refer to the correct figure.
Para. [0054] line 1 read “symptom ( as,” but is suggested to read --symptom (as-- to correct a typographical error.
Appropriate correction is required.

Claim Objections
Claims 1, 4, 5, 7 and 10 are objected to because of the following informalities:
Claim 1 lines 13-14 reads “the outer periphery,” but is suggested to read --an outer periphery-- for proper antecedent basis.
Claim 1 lines 33-34 read “and the cushioning element,” but is suggested to read --and wherein the cushioning element-- to clearly separate claimed concepts.  The Examiner 
Claim 4 line 2 reads “the inner periphery,” but is suggested to read --an inner periphery-- to conform to US practice.
Claim 5 line 5 reads “extending into to the,” but is suggested to read --extending into the-- to correct a typographical error.
Claim 7 line 2 reads “the top of the chassis,” but is suggested to read --a top of the chassis-- for proper antecedent basis.
Claim 10 line 6 reads “the size,” but is suggested to read --a size-- to conform to US practice.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10
Regarding claim 1, line 5 recites the limitation “characterized in that,” which renders the claim unclear.  It is unclear to what structure the limitation refers, whether it is the impact massager or another disclosed structure.
Regarding claim 1, line 15 recites the limitation “the coupling seat,” which lacks antecedent basis in the claim.
Regarding claim 1, line 17 recites the limitation “the other end of the impact rod,” which renders the claim unclear.  It is unclear to which end of the impact rod the claim refers.
Regarding claim 1, lines 28-29 recite the limitation “wherein when the oscillating coil and the magnetic core ring are coaxially positioned and displaced with respect to each other,” which renders the claim unclear.  It is unclear how the oscillating coil and the magnetic core ring are can be positioned coaxially and displaced with each other at the same time.
Regarding claim 3 line 3 recites the limitation “at one end,” which renders the claim unclear.  It is unclear on what structure the “one end” is located.
Regarding claim 5, lines 2-3 recite the limitation “a larger internal diameter,” which renders the claim unclear.  The use of relative term “larger” renders the claim unclear as no other structure is recited to which the internal diameter is compared.
Regarding claim 5, line 5 recites the limitation “the junction,” which lacks antecedent basis in the claim.
Any remaining claims are rejected for their dependency on a rejected based claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2019/0159961 to Chuang, US 2015/0005682 to Danby et al, US 2010/0331745 to Yao, and US 4,549,535 to Wing each recite a handheld, impact massage device.
US 2014/0188169 to Jacobs, US 9,980,870 to Jacobs, US 2011/0245740 to Novak et al, US 2010/0137907 to Tsai, US 2002/0082532 to Tucek et al, TW 201440753 to Gao (a machine translation of which is provided herein), US 2020/0113777 to Novak et al, US 2003/0195443 to Miller, US 6,663,657 to Miller, US 2007/0150004 to Colloca et al, US 2006/0047315 to Colloca et al, US 7,144,417 to Colloca et al, and US 8,096,963 to Murugan et al each recite a chiropractic adjustment device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KUSIAK whose telephone number is (571)272-4401.  The examiner can normally be reached on Mon. - Th. 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/BENJAMIN M. KUSIAK/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785